      Case 17-71578-pmb            Doc 69      Filed 11/20/18 Entered 11/20/18 17:52:23                    Desc Main
                                              Document      Page 1 of 12




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: C&L DELLA VALLE XXVI, LLC                           §    Case No. 17-71578-PMB
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 12/14/2017. The
    undersigned trustee was appointed on 12/14/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $       1,598,500.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                               1,328,375.33
                            Administrative expenses                               106,704.37
                            Bank service fees                                       1,347.43
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $          162,072.87
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 17-71578-pmb              Doc 69       Filed 11/20/18 Entered 11/20/18 17:52:23                       Desc Main
                                                 Document      Page 2 of 12



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 05/07/2018 and the deadline for filing
    governmental claims was 06/12/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $70,813.37. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $70,813.37, for a
    total compensation of $70,813.372. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $306.62 for total
    expenses of $306.622.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 10/23/2018                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 17-71578-pmb                        Doc 69    Filed 11/20/18 Entered 11/20/18 17:52:23                                    Desc Main
                                                                Document      Page 3 of 12
                                                           Form 1
                                                                                                                                                   Exhibit A
                                       Individual Estate Property Record and Report                                                                Page: 1

                                                        Asset Cases
Case No.:    17-71578-PMB                                                               Trustee Name:      (300320) S. Gregory Hays
Case Name:        C&L DELLA VALLE XXVI, LLC                                             Date Filed (f) or Converted (c): 12/14/2017 (f)
                                                                                        § 341(a) Meeting Date:       01/16/2018
For Period Ending:       10/23/2018                                                     Claims Bar Date:      05/07/2018

                                   1                              2                    3                      4                   5                     6

                           Asset Description                  Petition/        Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled       (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                               Values                Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       4570 Blackland Drive Marietta, GA                1,699,000.00               139,000.00                          1,479,000.00                             FA
            30067, Valuation Method: Zillow

    2       541 Fort Street NE Marietta GA 30060,               137,152.00                 22,300.00                           119,500.00                            FA
            Valuation Method: Zillow

    2       Assets Totals (Excluding unknown values)        $1,836,152.00              $161,300.00                         $1,598,500.00                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2019                    Current Projected Date Of Final Report (TFR):            10/23/2018


                      10/23/2018                                                             /s/S. Gregory Hays
                           Date                                                              S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 17-71578-pmb                        Doc 69        Filed 11/20/18 Entered 11/20/18 17:52:23                                Desc Main
                                                                    Document      Page 4 of 12
                                                              Form 2                                                                               Exhibit B
                                                                                                                                                   Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-71578-PMB                                         Trustee Name:                       S. Gregory Hays (300320)
Case Name:             C&L DELLA VALLE XXVI, LLC                            Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***9871                                           Account #:                          ******8300 Checking
For Period Ending: 10/23/2018                                               Blanket Bond (per case limit): $30,390,000.00
                                                                            Separate Bond (if applicable): N/A
    1          2                          3                                        4                                 5                6                     7

  Trans.    Check or        Paid To / Received From             Description of Transaction          Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code       $                  $

 03/16/18     {2}        Great Southern Realty Capital       Earnest Money Applied to sale of      1110-000           2,000.00                                   2,000.00
                         LLC                                 541 Fort Street, Marietta per
                                                             Order, Docket # 55.

 03/20/18                Campbell & Brannon IOLTA            Sale of 4570 Blackland Drive,                          122,374.35                                 124,374.35
                         (Kimberly & John Keith)             Marietta, GA 30067 per Order,
                                                             Docket # 40.

              {1}        Kimberly Keith and John Keith       Gross Sale Price. Sold per Order,     1110-000                                                    124,374.35
                                                             Docket # 40.

                                                                                $1,479,000.00

                         AMF HOLDINGS, LLC Brian Hall,       Mortgage payoff paid per Order,       4110-000                                                    124,374.35
                         c/o Smith, Gambrell & Russell, LL   Docket # 40.

                                                                               -$1,233,514.50

                         Engel & Voelkers North America      Real Estate Commission paid per       3510-000                                                    124,374.35
                                                             Order, Docket # 40.

                                                                                  -$44,370.00

                         Coldwell Banker Residential         Real Estate Commission paid per       3510-000                                                    124,374.35
                         Brokers                             Order, Docket # 40.

                                                                                  -$44,370.00

                         Cobb County Tax Commissioner        2018 Property taxes paid per          2820-000                                                    124,374.35
                                                             Order, Docket # 40.

                                                                                    -$4,422.16

                         Wellsley Park Homeowners            Homeowner association lien paid       4120-000                                                    124,374.35
                         Association, Inc.                   per Order, Docket # 40.

                                                                                    -$1,062.00

                         Wellsley Park Homeowners            Net 2018 Homeowner association        2500-000                                                    124,374.35
                         Association, Inc.                   dues paid per Order, Docket # 40.

                                                                                       -$158.22

                         Cobb County Water System            Water bill paid per Order, Docket #   2500-000                                                    124,374.35
                                                             40.

                                                                                       -$113.88

                         Cobb County Tax Commissioner        2017 property taxes paid per          4700-000                                                    124,374.35
                                                             Order, Docket # 40.

                                                                                  -$22,794.77

                         Manuela Condado                     Property clean up paid per Order,     2500-000                                                    124,374.35
                                                             Docket # 40.

                                                                                       -$700.00

                         Robin Blass                         Junk removal expense                  2500-000                                                    124,374.35
                                                             reimbursement paid per Order,
                                                             Docket # 40.

                                                                                       -$379.00

                         Cammie Della Valle                  Move out expenses paid per            2500-000                                                    124,374.35
                                                             Order, Docket # 40.

                                                                                    -$4,741.12

 03/30/18                Rabobank, N.A.                      Bank and Technology Services          2600-000                                53.85               124,320.50
                                                             Fees

                                                                                            Page Subtotals:       $124,374.35             $53.85     true


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
              Case 17-71578-pmb                       Doc 69        Filed 11/20/18 Entered 11/20/18 17:52:23                                Desc Main
                                                                   Document      Page 5 of 12
                                                                Form 2                                                                            Exhibit B
                                                                                                                                                  Page: 2
                                                Cash Receipts And Disbursements Record
Case No.:              17-71578-PMB                                        Trustee Name:                      S. Gregory Hays (300320)
Case Name:             C&L DELLA VALLE XXVI, LLC                           Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***9871                                          Account #:                         ******8300 Checking
For Period Ending: 10/23/2018                                              Blanket Bond (per case limit): $30,390,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                            3                                     4                                5                6                      7

  Trans.    Check or         Paid To / Received From          Description of Transaction          Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

 04/16/18                Campbell & Brannon IOLTA          Sale of 541 Fort Street, Marietta                       39,045.95                                  163,366.45
                         (Great Southern Realty Capital,   per Order, Docket # 55.
                         Buyer)

              {2}        Great Southern Realty Capital,    Sale of 541 Fort Street, Marietta     1110-000                                                     163,366.45
                         LLC                               per Order, Docket # 55.

                                                                                 $117,500.00

                         City of Marietta                  Real Property taxes paid at           2820-000                                                     163,366.45
                                                           closing of the sale of 541 Fort
                                                           Street, Marietta per Order, Docket
                                                           # 55.

                                                                                      -$216.69

                         Cobb County Tax Commissioner      Real Property taxes paid at           2820-000                                                     163,366.45
                                                           closing of the sale of 541 Fort
                                                           Street, Marietta per Order, Docket
                                                           # 55.

                                                                                       -$63.30

                         Phoenix Shelter Corp              Real Estate Commission paid at        3510-000                                                     163,366.45
                                                           closing of the sale of 541 Fort
                                                           Street, Marietta per Order, Docket
                                                           # 55.

                                                                                   -$3,585.00

                         Berkkshire Hathaway               Real Estate Commission paid at        3510-000                                                     163,366.45
                                                           closing of the sale of 541 Fort
                                                           Street, Marietta per Order, Docket
                                                           # 55.

                                                                                   -$3,585.00

                         ACLAIME CREDIT STRATEGIES         First Mortgage paid at closing of     4110-000                                                     163,366.45
                         FUND, LP Brian Hall, c/o Smith,   the sale of 541 Fort Street,
                         Gambrell & Russell, LL            Marietta per Order, Docket # 55.
                                                           Check paid at closing to AMF
                                                           Holdings per attorney for creditor.

                                                                                 -$71,004.06

 04/30/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                193.44               163,173.01
                                                           Fees

 05/31/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                258.18               162,914.83
                                                           Fees

 06/29/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                226.51               162,688.32
                                                           Fees

 07/31/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                249.60               162,438.72
                                                           Fees

 08/31/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                241.43               162,197.29
                                                           Fees

 09/28/18                Rabobank, N.A.                    Bank and Technology Services          2600-000                                124.42               162,072.87
                                                           Fees

                                                                                          Page Subtotals:        $39,045.95         $1,293.58       true




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                 ! - transaction has not been cleared
                 Case 17-71578-pmb                    Doc 69     Filed 11/20/18 Entered 11/20/18 17:52:23                                 Desc Main
                                                                Document      Page 6 of 12
                                                           Form 2                                                                                Exhibit B
                                                                                                                                                 Page: 3
                                           Cash Receipts And Disbursements Record
Case No.:                 17-71578-PMB                                 Trustee Name:                  S. Gregory Hays (300320)
Case Name:                C&L DELLA VALLE XXVI, LLC                    Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***9871                                   Account #:                     ******8300 Checking
For Period Ending: 10/23/2018                                          Blanket Bond (per case limit): $30,390,000.00
                                                                       Separate Bond (if applicable): N/A
    1             2                    3                                     4                               5                    6                        7

  Trans.       Check or      Paid To / Received From        Description of Transaction    Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                   Tran. Code       $                       $

                                           COLUMN TOTALS                                                    163,420.30                1,347.43             $162,072.87
                                                 Less: Bank Transfers/CDs                                         0.00                    0.00
                                           Subtotal                                                         163,420.30                1,347.43
        true
                                                 Less: Payments to Debtors                                                                0.00

                                           NET Receipts / Disbursements                                  $163,420.30               $1,347.43


                                                                                                                                                   false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                              ! - transaction has not been cleared
             Case 17-71578-pmb                  Doc 69    Filed 11/20/18 Entered 11/20/18 17:52:23                        Desc Main
                                                         Document      Page 7 of 12
                                                       Form 2                                                                Exhibit B
                                                                                                                             Page: 4
                                       Cash Receipts And Disbursements Record
Case No.:           17-71578-PMB                             Trustee Name:                   S. Gregory Hays (300320)
Case Name:          C&L DELLA VALLE XXVI, LLC                Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***9871                               Account #:                      ******8300 Checking
For Period Ending: 10/23/2018                                Blanket Bond (per case limit): $30,390,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:         $163,420.30
                            Plus Gross Adjustments:         $1,435,079.70
                           Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:        $1,598,500.00




                                                                                                NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******8300 Checking                           $163,420.30          $1,347.43              $162,072.87

                                                                               $163,420.30                $1,347.43         $162,072.87




                 10/23/2018                                          /s/S. Gregory Hays
                    Date                                             S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 17-71578-pmb            Doc 69      Filed 11/20/18 Entered 11/20/18 17:52:23                  Desc Main
                                                 Document      Page 8 of 12


                                                                                                                             Page: 1

                                                            Exhibit C
                                               Analysis of Claims Register
                                 Case:17-71578-PMB                       C&L DELLA VALLE XXVI, LLC
                                                                                    Claims Bar Date: 05/07/18


 Claim                 Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                <Category>, Priority                Date Filed                     Allowed          to Date        Balance

1        AMF HOLDINGS, LLC                             Secured                           $1,223,359.55 $1,233,514.5           $0.00
         c/o Smith, Gambrell & Russell, LLC/Brian Hall                                                            0
                                                       03/13/18                          $1,233,514.50
         1230 Peachtree Street, NE, Ste 3100
         Atlanta, GA 30309
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         Claim paid in full at closing of Blackland Drive property per Order, Docket # 40.
2        ACLAIME CREDIT STRATEGIES FUND, LP Secured                                        $70,352.16    $71,004.06           $0.00
         c/o Smith, Gambrell & Russell, LLC/Brian Hall,
                                                        03/13/18                           $71,004.06
         1230 Peachtree Street, NE, Ste 3100
         Atlanta, GA 30309

         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         Claim paid in full at closing of Fort Street property per Order, Docket # 55.
ADM1     S. Gregory Hays                               Administrative                      $70,813.37           $0.00    $70,813.37
         2964 Peachtree Road, NW, Ste. 555
                                                       10/18/18                            $70,813.37
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                               Administrative                         $306.62           $0.00       $306.62
         2964 Peachtree Road, NW, Ste. 555
                                                       04/16/18                               $306.62
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

ADM3     Arnall Golden Gregory LLP                     Administrative                      $49,582.00           $0.00    $49,582.00
         Attn: Michael Bargar
                                                       06/21/18                            $49,582.00
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200

ADM4     Arnall Golden Gregory LLP                     Administrative                         $622.50           $0.00       $622.50
         Attn: Michael Bargar
                                                       06/21/18                               $622.50
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200


UST Form 101-7-TFR (5/1/2011)
         Case 17-71578-pmb            Doc 69        Filed 11/20/18 Entered 11/20/18 17:52:23                Desc Main
                                                   Document      Page 9 of 12


                                                                                                                             Page: 2

                                                            Exhibit C
                                                  Analysis of Claims Register
                                 Case:17-71578-PMB                       C&L DELLA VALLE XXVI, LLC
                                                                                    Claims Bar Date: 05/07/18

 Claim                 Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                <Category>, Priority                Date Filed                     Allowed          to Date        Balance

ADM5     Hays Financial Consulting, LLC                Administrative                        $7,320.00          $0.00     $7,320.00
         2964 Peachtree Rd NW
                                                       10/18/18                              $7,320.00
         Ste 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200

ADM6     Hays Financial Consulting, LLC            Administrative                              $42.99           $0.00        $42.99
         2964 Peachtree Rd NW
                                                   10/18/18                                    $42.99
         Ste 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200

SURPL C&L DELLA VALLE XXVI, LLC                        Unsecured                                $0.00           $0.00    $13,054.49
US    4570 BLACKLAND DRIVE
                                                       10/22/18                            $13,054.49
      MARIETTA, GA 30067
      <8200-000 Surplus Funds Paid to Debtor
      Section 726(a)(6)>
      , 650

3        Dr. Daniel McBrayer                           Unsecured                          $109,000.00           $0.00    $20,000.00
         1605 South Park Street
                                                       03/08/18                            $20,000.00
         Lithia Springs, GA 30122
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim allowed as a $20,000 unsecured claim per Order, Docket # 66.
3I       Dr. Daniel McBrayer                           Unsecured                                  N/A           $0.00       $330.90
         1605 South Park Street
                                                       10/22/18                               $330.90
         Lithia Springs, GA 30122
         <7990-000 Surplus Case Interest on
         Unsecured Claims (including priority)>
         , 640


                                                                                           Case Total: $1,304,518.56    $162,072.87




UST Form 101-7-TFR (5/1/2011)
 Case 17-71578-pmb              Doc 69    Filed 11/20/18 Entered 11/20/18 17:52:23                         Desc Main
                                         Document     Page 10 of 12


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                               Exhibit D


      Case No.: 17-71578-PMB
      Case Name: C&L DELLA VALLE XXVI, LLC
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:       $                             162,072.87

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim        Allowed            Interim          Proposed
  No.                                                      Asserted        Amount         Payments to           Payment
                                                                           of Claim              Date

  1         AMF HOLDINGS, LLC                           1,223,359.55    1,233,514.50      1,233,514.50                0.00
  2         ACLAIME CREDIT STRATEGIES FUND,                70,352.16       71,004.06         71,004.06                0.00
            LP

                                                   Total to be paid to secured creditors:       $                   0.00
                                                   Remaining balance:                           $             162,072.87

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                           Total            Interim          Proposed
                                                                         Requested          Payments            Payment
                                                                                              to Date

  Trustee, Fees - S. Gregory Hays                                          70,813.37                0.00       70,813.37
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC             7,320.00                0.00        7,320.00
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC              42.99              0.00           42.99
  Trustee, Expenses - S. Gregory Hays                                         306.62                0.00          306.62
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP       49,582.00                0.00       49,582.00
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory          622.50                0.00          622.50
  LLP
                        Total to be paid for chapter 7 administrative expenses:                 $             128,687.48
                        Remaining balance:                                                      $              33,385.39

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim           Proposed
                                                                       Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:               $                   0.00
                      Remaining balance:                                                        $              33,385.39




UST Form 101-7-TFR(5/1/2011)
 Case 17-71578-pmb              Doc 69       Filed 11/20/18 Entered 11/20/18 17:52:23                 Desc Main
                                            Document     Page 11 of 12


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $         33,385.39

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $20,000.00 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  3           Dr. Daniel McBrayer                           20,000.00                     0.00             20,000.00
                          Total to be paid for timely general unsecured claims:                  $         20,000.00
                          Remaining balance:                                                     $         13,385.39

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $              0.00
                          Remaining balance:                                                     $         13,385.39




UST Form 101-7-TFR(5/1/2011)
 Case 17-71578-pmb             Doc 69     Filed 11/20/18 Entered 11/20/18 17:52:23                    Desc Main
                                         Document     Page 12 of 12


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                     of Claim                  to Date                Payment

                                                        None


                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $              13,385.39

            To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
    legal rate of 1.65% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $330.90. The
    amounts proposed for payment to each claimant, listed above, shall be increased to include the
    applicable interest.
            The amount of surplus returned to the debtor after payment of all claims and interest is
    $13,054.49.




UST Form 101-7-TFR(5/1/2011)
